Exhibit 4. (a) 79 [State Emblem] The State of Israel Ministry of Communications General License for Partner Communications Ltd. for the Provision of Mobile Radio Telephone (MRT) Services using the Cellular Method Amendment No. 63 By virtue of my authority under Article 4 (e) of the Communications Law (Telecommunications and Broadcasts), 5742-1982, and all my other powers under any law and after having given Partner Communications Company Ltd. (hereinafter: “Partner”) the opportunity to present their arguments regarding this matter, I hereby amend the General License for the provision of mobile radio telephone (MRT) services using the cellular method granted to Partner on 7 April 1998,as follows: Amendment of First Annex 1. In the First Annex, article 2 until the end of the Annex shall be replaced by the following: 2. "List of Services: Basic Telephone Services No. Service Name Service Description Supply Date** Gauges of Quality of Service* Notes 1. Ordinary telephone conversation (speech) Telephone conversations to and from Subscribers of the Licensee to any telephone or other Terminal Equipment appropriate to the Licensee’s Network and to any other Public Telecommunications Network in Israel or around the world. Exists High sound quality and high level of privacy 2. Access to emergency calls Free dialing to such emergency services as shall be prescribed by the Director (e.g.: police, ambulance, fire department, and others). Caller to be directed to an emergency call center by way of definition of the service provider in the place where the Subscriber is. These services are available also without a SIM card in the handset. Exists The phone number of the caller shall be identifiable by the public emergency service centers. Dialing without a SIM card shall be possible to number 112 according to ETSI nad directed to the police. * The Licensee shall act in accordance with the definitions of the World GSM Organization, and in accordance with the standards of ETSI (the European Telecommunications Standards Institute), to the extent relevant for eachservice. ** 3G services are provided from January 2005 unless stated otherwise (notice of activation of 3G services as of February 2, 2005). Accompanying Services No. Service Name Service Description Supply Date** Gauges of Quality of Service* Notes 3. Voice mail Leaving and retrievingvoice messages stored in a personal voice mailbox when the customer is not available or does not wish to answer.Sending an indicator when a message is waiting in the mailbox.Licensee to support various languages. Exists Leaving and retrievingmessages from voice mail box even when dialing from other networks. 4. “Follow me” Direction of incoming calls to another telephone number at the Subscriber’s election (permanently, only when the Subscriber’s number is engaged, only when the Subscriber does not answer or when the Subscriber is not available).The service operates in accordance with the subscriber's choice when the handset is not turned on or is outside a coverage area. Exists Availability at peak hours at 99 probability These services are available also without a SIM card in the handset. 5. "Selective follow me" Direction of certain incoming calls at te Subscriber's election to another telephone number at the Subscriber’s election (permanently, only when the Subscriber’s number is engaged, only when the Subscriber does not answer or when the Subscriber is not available).The service also operates in accordance with the subscriber's choice when the handset is not turned on or is outside a coverage area Future Availability at peak hours at 99%probability These services are available also without a SIM card in the handset. 6. “Hold call” Directing a caller to a “hold” status, when the Subscriber answers another call or calls another number.Skipping between the two calls. Exists 7. Call waiting The ability of the Subscriber to transfer from one call to another (after indication of a second incoming call using special sounds) at the same time.The Subscriber can choose to answer, not answer, or ignore. Exists Availability at peak hours at 99% probability 8. Selective call waiting Only calls from a list of telephone numbers determined by the Subscriber will activate a sound that lets the Subscriber know about the waiting call. Exists Availability at peak hours at 99% probability 9. Caller id Display of the number of the caller (at the time of the call) on the display screen of the handset. Exists Dependent upon the number not being blocked by the caller or the implementation by the other operator 2 ID call concealer Allows concealment of the Subscriber's number from being displayed on the screen of the handset receiving the call. The concealment can be one-time or permanent. *4/1998 In accordance with a a notice dated 15/12/2011 Call blocking The ability to limit making calls to certain destinations and in addition the ability to block receiving a call while overseas, in accordance with the Subscriber's preference. 2/2005 Availability at peak hours at 99% probability The blocking for outgoing calls is for specific numbers. There shall not be a comprenhesive blockage for access to an MRT or fixed-line operator. Short message service (SMS) Sending, receiving, storing and routing of text messages in different languages, graphics, voice and picture messages to and from Subscribers’ handsets in the Licensee’s Network or Subscribers’ handsets on other networks in Israel and overseas who have reached an agreement with the Licensee. Sending such messages from a personal computer. Sending incoming messages to a facsimile machine. Exists Speed of transferring a graphic message-in accordance with the speed supported by the handset and dependent on the abilities of the network to supply data communications. Dependent upon terminal handsets Multi media message The ability to send/receive/store/route messages, while utilizing a wide range of media types, such as: text, audio, fax, e-mail, video. 2/2005 Based on the speed supported by the handset and the ability of the network to supply data communications. Unified messages The Subscriber's ability to access various messages through one access point without depending on the type of media that was used to send the message. Future Availability at peak hours at 99% probability 24 hour subscriber service Receipt of assistance from subscriber service 24 hours a day, 7 days a week, in four languages (Hebrew, Arabic, English and Russian). Exists See AppendixE Information service Finding out telephone numbers in Israel. Exists See AppendixE Pursuant to provisions of the License Billing summary Sending an invoice containing a summary of all billing (e.g., subscription fees, airtime billing, taxes, other expenses).Information on billing via interactive answering service and SMS. Exists 100% matching with company records 3 Detailed billing Sending an invoice containing details of all calls made for the entire billing period, upon request.Receipt of accounts, or specific parts of accounts. Exists 100% matching with company records Controlled billing The Subscriber determines the maximum level of use for each billing month in order to assist with budgeting. Receipt of Short Message System (SMS) when billing reaches pre-determined level of use. Increase or decrease of level in real time. Future 100% matching with company records Personal number The Subscriber can use a single number for all his communications (voice, fax and data) Exists Able to combine with call screening while activating a "follow me" feature based on the time of day, identity of the caller or type of communication. Future Transfer of calls Transfer of calls to third party Exists Call screening Receipt, transfer or rejection of calls based on identity of caller or time. Future List of preferred callers Allows Subscribers to receive calls from a list of preferred callers.Other calls are sent automatically to the voice mail box or to another number. Future Selection of number Subscriber can choose his telephone number in accordance with the Numbering Plan in Israel, as part of the Licensee’s allotments Exists Ability to change number Change of Subscriber’s telephone number, at Subscriber’s request Exists Access services to information in accordance with location Access from MRT Terminal Equipment to specific information per geographic location of Subscriber Exists Coordination of information within cell – accuracy of several kilometers Subject to provisions of protection of Privacy Law, 5741-1981 Loading “telephone book” Loading of telephone numbers by Licensee directly into a “telephone book” on Subscriber’s SIM card, per list that Subscriber enters into system via exchange operator, answering service or internet. In accordance with a notice dated 15/12/2011 4 Voice operated dialing Dialing numbers via Subscriber’s voice command (instead of manual dialing) Exists Dependent upon terminal handset Voice mail The ability of callers to record messages and of addressees to return calls 2/2005 Availability at peak hours at probability of 99% Automatic redial (completion of calls to engaged subscribers) The system ‘locks’ on to an engaged line and the Network rings the Subscriber back automatically when the engaged line becomes free. Exists Dependent upon terminal handset Renewal of line that drops out Automatic renewal of calls that drop out Future Two SIM cards for one number Operating two pieces of MRT Terminal Equipment using identical number and identical account (eg. one handset in the car and one mobile). Exists Orange 2 Two numbers for one SIM card Operating two separate telephone numbers from the same MRT Terminal Equipment and SIM card (eg. a private line and a business line)The lines may be billed separately or together. Future Blockage of international access Blocking of a Subscriber’s ability to make outgoing international calls in Israel; and incoming or outgoing calls when roaming outside of Israel Exists Collect calls Collect calling for calls to pre-determined numbers. The recipient of the call pays for the call Future Virtual private network (VPN) Dialing MRT Terminal Equipment of Subscribers within a corporation by calling extension numbers on corporation’s private exchange (PBX) or truncated number. Exists For corporations 5 Wireless Centrex services Receipt of some of the benefits of VPN for groups of subscribers who are not connected to a PBX.Dialing members of the group via truncated code instead of whole numbers Future Closed user group Allowed calls between subscribers in pre-determined groups Future Automatic subscriber location (Hunt Group) Transfer of incoming calls automatically to a list of telephone numbers in order to locate Subscriber Future Conference call Addition of third party to a call without disconnecting the second party and without needing to set up the service in advance through an exchange operator Exists Dependent upon terminal handset Data communications service Transfer of data communications service via subscriber’s telephone handset/ PC/PDA/Laptop that is connected to the Subscriber's handset. Possible to transfer the data at the time the call or afterwards. Exists Speed of up to 21Mbps Dependent upon terminal handset and coverage Over the air activation and alterations On line activation and alteration of SIM card memory so as to save a Subscriber's having to come to a service center Exists Temporary disconnection Disconnection of service for a Subscriber for a pre-determinedperiod of time without losing the specific telephone number (eg. during holidays or temporary stay overseas) Exists Consolidated billing Receipt of one bill combining charges for all handsets for Subscribers with a number of telephones and/or services Exists Full coordination with system records for bills sent out 6 Clarification of bill status Clarification of up-to-date bill status via voice response, SMS or internet Exists Account billing Typing in an identification code before every call (so as to distinguish between business calls and private calls made on the same line).Receipt of monthly invoice with details of use per billing code. Future Full coordination with system records for 100% of bills sent Electronic billing / reporting Control and analysis of information on billing and treatment of bills by Subscriber, using special software Exists Full coordination with system records for 100% of accounts sent Additional copy of account Receipt of more than one copy of every bill, upon request Exists Billing on demand Supply of report of all bills and credits as at the period requested by the Subscriber. Exists 100%coordination with system records POC (Push to talk over Cellular) Holding a conversation by the push of a button on the MRT Terminal Equipment. The call may be private (between Subscribers) or a group call on the data communications network 7/2004 In accordance with the Service File Based on a temporary provision 1 Free of charge service for the caller The initiator of the call shall not be charged for the call. The receiver of the call shall be charged in accordance with appropriate billing arrangements 3/2010 In accordance with the service file2 1 Temporary Provision- The Licensee will allow the activation of the "Push to Talk" service (hereinafter- the " Service") for any Subscriber that is a legal entity (an individual or corporation), provided that the number of users (the number of MRT Terminal Equipment units that are designated for the Service, hereinafter- Terminal Units) that the Subscriber has, does not exceed 20 during the first year from the beginning of the Service. Notwithstanding the above, if a significant change shall happen in the MRT sector that can affect the provision of the Service, the Ministry will consider shortening the period. Commencement- The beginning of the service not before 18.7.04 2 In accordance with the service file "free of charge call for the caller" ("1-800 service") 7 Commerce telephone service (premium) at a low price Provides a commerce telephone service (premium) at a low price, via the Licensee or content provider. 9/2008 Prefix in accordance with the numbering program Commerce telephone service (premium) at a fixed price Provides a commerce telephone service (premium) at a fixed price, via the Licensee or content provider. future Prefix in accordance with the numbering program Ring Back Tone Playing of music or contentpre-selected by the Subscriber for those calling, instead of a waiting tone 4/2003* *In accordance with a notice dated 30.4.2003 Value Added Services Access to internet / intranet Access to internet or to the private intranet network of a company through an account the access to which is via the Subscriber’s Terminal Equipment (including a mobile handset), computer, PDA or similar device and the ability to transfer files, e-mails and streamline video/audio data. Exists In accordance with the speed supported by the handset and dependent on the network's ability to supply data communication. Access to internet via special internet services licensee Access to internal organizational internet (Intranet) and external (Extranet) The ability to supply access to the organizational network either directly to the local organiznational netowrk (LAN) or to the private virtual network (VPN). 2/2005 In accordance with the speed supported by the handset and dependent on the network's ability to supply data communication. Dependent on the performance of the organizational network. Identification and verification Identification and verification of user upon access to an internal organizational network (intranet) using Terminal Equipment Future Email Access to an electronic mailbox available on various devices (PDA, PC, mobile handsets). Sending and receiving messages, indication upon receipt of message into mailbox of Subscriber. Support in various languages 2/2005 In accordance with the speed supported by the handset and dependent on the network's ability to supply data communication. Dependent upon terminal handset 8 Video communications Sending photos, graphics or live video via the Network (eg. Subscribers who are far from one another can exchange photos and work interactively) 2/2005 Video Call The ability to make a bi-directional video call between two callers. 2/2005 Data transfer speed-up to 46K Dependent upon terminal handset International roaming Provision of MRT Services when visiting Israel (for “roamers” from overseas). Transfer of calls to a Subscriber overseas via a international long distance provider and the provision of the possibility for Subscribers that are overseas to receive MRT services from overseas operators, including call filtering and call back and the provision of cellular telephone services and accompanying services to those visiting Israel (for "roamer" from overseas) all by way of roaming agreements with operators in other countries. Exists Under GSM MoU Information regarding international ascription A Subscriber that calls the service receives information regarding ascription to international operators. Exists Advanced voice mail box Sending and receiving speech messages with more advanced features and abilities: Fax box sending messages to more than one person at once Sending messages from one voice box to another, including transfer of messages received to another person, or direct response to sender. Exists 9 Personal secretary service Connection of callers to an exchange operator to deal with more complex messages than voice mail service.Notice passed to Subscriber viaspeech or Short Message (SMS), per customer instructions (can work as a beeper service) Future GSM / satellite roaming Licensee to support handsets with double GSM / satellite operating statuses 1/2005* Conditional upon roaming agreement Conditional upon roaming agreement with satellite operator and upon satellite network operator’s having a license from the Director to provide its services in Israel. In accordance with a notice dated 15/12/2011* Information, enterntainment and content services according to subscriber needs Access to wide variety of information, enterntainment and content services based on various media types via sms messages/picture/multi media and cellular internet (receiving or transmitting) or via audio or visual content (eg. financial information, traffic reports, sports news and weather reports). Exists In accordance with the speed supported by the handset and dependent on the network's ability to supply data communication Dependent upon terminal handset and network capacity Services based on location Combination of various services with location abilitites in the network or a satellite navigation system (GPS) so as to offer customers location-based services (eg. whilst driving in a car).Subscriber can be quickly and accurately located.Receipt of navigation instructions based on location of Subscriber. Various services based on receipt of information regarding traffic situation on roads in Israel based on Subscriber’s location.Following up movements of subscriber’s vehicle (eg if caris stolen) 1/2004* Subject to the Protection of Privacy Law, 5741-1981. In accordance with a notice dated 15.12.2011 10 Managing mobile workforce/location/navigation The ability to supervise, control and manage mobile employees, assist with their navagation while monitoring their location. 1/2005 Subject to the Protection of Privacy Law, 5741-1981. Notification of activation of alarm Checking status of Subscriber’s house alarm, car alarm or any other alarm using Terminal Equipment Future Marketing and shopping by telephone Receiving advertisements for products via speech or written messages (by request). Ordering products via Subscriber’s terminal equipment Future Electronic Money Storage and transfer of “electronic money” in the memory of the Subscriber’s SIM card. Loading of SIM card with money using various, convenient means (such as direct transfer from bank account, from ATMs, from appropriate public telephones or computerized public information stands). Future E-Commerce Purchase of products and services via Terminal Equipment, being billed via telephone account. Exists To be updated in accordance with the “Mobile Electronic Commerce” regulations, when published and in accordance with the Ministry of Communications' policy. 11 Payments via the cellular handset The ability to effect on line purchases directly from the the cellular handset. The service allows the complete execution of the transaction-verfication of the Subscriber, ordering the goods and execution of the payment 2/2005 Dependent upon terminal handset Electronic Banking Effecting basic banking operations using Terminal Equipment as a terminal (eg. ordering check books, inspecting bank account statements) the information being transferred to a Subscriber’s Terminal Equipment via Short Message System (SMS) Exists In accordance with bank requirements Conditional upon the approval of the Supervisor of Banks Electronic clearance Ability of clearance between a trader and the credit card company, using cellular Terminal Equipment Future In accordance with requirements of credit card companies 76 Facsimile Receipt, storage and retrieval of facsimile message via Subscriber’s Terminal Equipment (fax mail).Subscriber receives a Short Message (SMS) when new fax arrives. Retrieval of fax by redirecting fax message to the fax of the Subscriber’s choice. Exists Direct or via the voice mailbox-dependent on the handset. The service does not exist on the 3G network. Telemetry applications Enables Subscribers to perform remote controlling and monitoring (such as electricity and water meters, traffic lights, cargo, safety warnings, remote readings from computer equipment, environmental monitoring, car parking, medical observation) Exists In accordance with the speed supported by the handset and dependent on the network's ability to supply data communication “Yellow Pages” type directory Access to “Yellow Pages” type information via exchange operator using truncated dialing Future Provision of MRT Terminal Equipment Provision of Terminal Equipmentfor use in countries with different service bands than Israel(such as in GSM 1800 and 1900 networks) all charges being transferred to the Subscriber’s GSM account in Israel Exists Not relevant Provision of SIM card Provision of SIM card tovisiting “roamers” from countries with whom there is no roaming agreement Future Regional tariffs A special tariff for calls that begin and end in a pre-ordained area (eg. house, office) Future Pre-paid card Enables a Subscriber to load hisMRT accountwith a pre-defined amount of money Exists Advertisement during call Lower tariffs for Subscribers willing to listen to an advertisement at the beginning of thecall.Advertiser pays for this discount Future Maintenance of MRT Terminal Equipment Repair or replacement of MRT Terminal Equipment dealt with by the Licensee Exists Service, warranty and maintenance Comprehensive package covering theft, loss and breakdown, subject to any law Exists Not relevant (6 March 2012) (sgd) Haim Giron Senior Deputy Engineering& Licensing Eden Bar Tal Director General 13
